DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“bio-signal measurer” in Claims 1 and 12
“external blood pressure measurement device” in Claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (KR20180076806A). All translations will be provided by Kwon et al (U.S. Publication No. 2018/0177465).
(bio-signal feature scaling apparatus; Abstract), the apparatus comprising: 
a bio-signal measurer configured to measure a bio-signal from a user (the bio-signal may be an electrical signal transmitted between cells in vivo and may include an electrocardiogram (ECG), a PPG signal, an electromyogram (EMG) signal, a ballistocardiogram (BCG) signal, etc. In addition, the bio-state may include various vital signs including, for example, a blood pressure; [0058]); and 
a processor configured to extract a first feature and a second feature from the bio- signal at an extraction time ([0070-0071]; Equation 1), 
estimate changes in the first feature and the second feature which have occurred during a time period from a calibration time at which the first feature and the second feature are calibrated (calibrator 730, 750) to the extraction time at which the first feature and the second feature are extracted from the bio-signal ([0089-0090]; Figure 7), and 
estimate a blood pressure based on the changes in the first feature and the second feature ([0044-0049]).  

Regarding Claims 2 and 14, Kwon discloses wherein the first feature is a cardiac output and the second feature is a total peripheral resistance ([0070-0071]; Equation 1).  

Regarding Claim 3, Kwon discloses wherein the processor is further configured to acquire, from the bio-signal, at least one information of heartbeat information, information on a shape of a waveform of the bio-signal, area information of the waveform, time and amplitude information at a maximum point of the bio-signal, time and amplitude information at a minimum point of the bio-signal, and amplitude and time information of a constituent pulse waveform of the bio-signal, and extract the first feature and the second feature based on the at least one information ([0053]; Figure 2).  

Regarding Claim 5, Kwon discloses wherein the processor is further configured to 
calculate a first difference between an initial value of the first feature at the calibration time and a changed value of the first feature at the extraction time ([0047-0048]), 
calculate a second difference between an initial value of the second feature at the calibration time and a changed value of the second feature at the extraction time ([0047-0048]), 
calculate a product of the first difference and the second difference ([0070]), and 
estimate the blood pressure based on the first difference, the second difference, and the product of the first difference and the second difference ([0090]).  

Regarding Claim 12, Kwon discloses a communication interface (The statistics-based custom scale factor estimation method is a method which obtains a customized scale factor by applying personal information of a user (e.g., height, age, weight, sex, blood pressure, vascular health, etc.) to a scale factor obtained using a statistics-based universal scale factor estimation method; [0050]) configured to, when the user measures reference blood pressure (reference blood pressure 130) for calibration through an external blood pressure measurement device at the calibration time, receive the reference blood pressure from the external blood pressure measurement device ([0045-0049]), wherein the bio-signal measurer is configured to measure a bio-signal for extracting a first reference feature and a second reference feature from the user during the measurement of the reference blood pressure (graph 110, graph 120; Figure 1).  

Regarding Claim 13, Kwon discloses a method of estimating blood pressure (blood pressure trend tracking method [0044]), the method comprising: 
(the bio-signal may be an electrical signal transmitted between cells in vivo and may include an electrocardiogram (ECG), a PPG signal, an electromyogram (EMG) signal, a ballistocardiogram (BCG) signal, etc. In addition, the bio-state may include various vital signs including, for example, a blood pressure; [0058]);
33extracting a first feature and a second feature from the bio-signal at an extraction time ([0070-0071]; Equation 1); 
estimating changes in the first feature and second feature which have occurred during a time period from a calibration time at which the first feature and the second feature are calibrated (calibrator 730, 750) to the extraction time at which the first feature and the second feature are extracted from the bio-signal ([0089-0090]; Figure 7); and 
estimating blood pressure based on the changes in the first feature and the second feature ([0044-0049]).  

Regarding Claim 15, Kwon discloses wherein the extracting the first feature and the second feature comprises: acquiring, from the bio-signal, at least one information of heartbeat information, information on a shape of a waveform of the bio-signal, area information of the waveform, time and amplitude information at a maximum point of the bio-signal, time and amplitude information at a minimum point of the bio-signal, and amplitude and time information of a constituent pulse waveform of the bio-signal, and extracting the first feature and the second feature based on the at least one information ([0053]; Figure 2).  

Regarding Claim 17, Kwon discloses wherein the estimating the changes comprises 
calculating a first difference between an initial value of the first feature at the extraction time and a changed value of the first feature at the calibration time ([0047-0048]), 
([0047-0048]), and 
calculating a product of the first difference and the second difference ([0070]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of McCombie et al (U.S. Publication No. 2016/0143546). 
Regarding Claim 4, Kwon discloses wherein the processor is further configured to estimate a diastolic blood pressure (DBP) (Element 220) and a systolic blood pressure (SBP) (Element 210) based on the first feature and the second feature ([0053]).
Kwon fails to specifically disclose that the processor is further configured to estimate a mean arterial pressure (MAP).
McCombie discloses that the processor is further configured to estimate a mean arterial pressure (MAP) ([0020]).
(McCombie [0048]). 

Regarding Claim 16, Kwon discloses wherein the estimating the blood pressure comprises estimating a diastolic blood pressure (DBP) (Element 220) and a systolic blood pressure (SBP) (Element 210) based on the first feature and the second feature ([0053]).
Kwon fails to specifically disclose wherein the estimating the blood pressure comprises estimating a mean arterial pressure (MAP).
McCombie discloses wherein the estimating the blood pressure comprises estimating a mean arterial pressure (MAP) ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 

Claims 6-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Peterson (U.S. Patent No. 10,820,864). 
Regarding Claim 6, although Kwon discloses calibration of the first difference ([0047-0048]), the second difference ([0047-0048]), and the product of the first difference and the second difference ([0070]), based on at least one of the initial value of the first feature and the initial value of the second feature at the calibration time ([0047-0048]), to obtain calibrated results ([0089-0090]; Figure 7), and ([0044-0049]), Kwon fails to disclose normalization.
Peterson discloses normalization of measurements of cardiovascular parameters ([Column 14 Lines 10-28]; Claims 1 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the normalization teachings of Peterson into those of Kwon in order to ensure that each of the patients are compared evenly to the predetermined reference value (Peterson [Column 14 Lines 10-28]). 

Regarding Claim 7, Kwon discloses wherein the processor is further configured to apply a weight to each of the normalized results to obtain weighted results ([0086]), combine the weighted results to obtain a combination result ([0090]), and estimate the blood pressure by applying a scaling factor to the combination result ([0112]).  

Regarding Claim 8, Kwon discloses wherein the processor is further configured to determine the scaling factor ([0048]) based on at least one of a reference mean arterial pressure (MAP), a reference systolic blood pressure (SBP), and a reference diastolic blood pressure (DBP) of the user, which are measured at the calibration time, and a result of combining the reference SBP and the reference DBP ([0052-0053]; Figure 2).  

Regarding Claim 9, Kwon discloses wherein the processor is configured to independently estimate SBP, and DBP by adjusting at least one of the weight and the scaling factor ([0090]).  
Although Kwon discloses estimating a plurality of features, Kwon fails to specifically disclose that the plurality of features includes MAP.
 ([Column 7 Lines 41-55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of Peterson into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure ([Peterson 41-55]). 

Regarding Claim 18, although Kwon discloses wherein the estimating the changes comprises calibration each of the first difference ([0047-0048]), the second difference ([0047-0048]), and the product of the first difference and the second difference ([0070]) based on at least one of the initial value of the first feature and the initial value of the second feature at the calibration time ([0047-0048]), to obtain calibrated results ([0089-0090]; Figure 7), Kwon fails to disclose normalization.
Peterson discloses normalization of measurements of cardiovascular parameters ([Column 14 Lines 10-28]; Claims 1 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the normalization teachings of Peterson into those of Kwon in order to ensure that each of the patients are compared evenly to the predetermined reference value (Peterson [Column 14 Lines 10-28]). 

Regarding Claim 19, Kwon discloses wherein the estimating the blood pressure comprises applying a weight to each of the normalized results to obtain weighted results ([0086]), combining the weighted results to obtain combination results ([0090]), and estimating the blood pressure by applying a scaling factor to the combination result ([0112]).  

([0048]) based on at least one of a reference MAP, a reference systolic blood pressure (SBP), and a reference diastolic blood pressure (DBP), which are measured at the calibration time, and a result of combining the reference SBP and the reference DBP ([0052-0053]; Figure 2).  

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Peterson as applied to claims 6 and 18 above, and further in view of McCombie.
Regarding Claim 10, Kwon discloses wherein the processor is further configured to estimate a feature of the user by adjusting at least one of the weight and the scaling factor ([0090]) and a pulse pressure measured from the bio-signal ([0073]), and the adjusted at least one of the weight and the scaling factor ([0110]).
Although Kwon discloses estimating a plurality of features, Kwon fails to specifically disclose that the plurality of features includes mean arterial pressure (MAP).
Peterson discloses wherein the plurality of features includes mean arterial pressure (MAP) ([Column 7 Lines 41-55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of Peterson into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure ([Peterson 41-55]). 
Kwon and Peterson fail to disclose to wherein the processor is configured to estimate a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the user based on the MAP.
McCombie discloses wherein the processor is configured to estimate a mean arterial pressure (MAP) ([0020]) and estimate a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the user based on the MAP ([0050]; Equations 10 and 11).
(McCombie [0048]). 

Regarding Claim 11, Kwon and Peterson fail to disclose wherein the processor is further configured to calculate a first value and a second value based on the pulse pressure, estimate the DBP based on the MAP and the first value, and estimate the SBP based on the DBP and the second value ([0021]).  
McCombie discloses wherein wherein the processor is further configured to calculate a first value (Rdia) and a second value (Rsis) based on the pulse pressure, estimate the DBP based on the MAP and the first value ([0018]), and estimate the SBP based on the DBP and the second value ([0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 

Regarding Claim 21, Kwon discloses wherein the estimating the blood pressure comprises estimating a feature of the user by adjusting at least one of the weight and the scaling factor ([0090]) and a pulse pressure measured from the bio-signal ([0073]), and the adjusted at least one of the weight and the scaling factor ([0110]).
Although Kwon discloses estimating a plurality of features, Kwon fails to specifically disclose that the plurality of features includes mean arterial pressure (MAP), and estimating a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the object based on the MAP.
 ([Column 7 Lines 41-55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of Peterson into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure ([Peterson 41-55]). 
Kwon and Peterson fail to disclose to wherein the processor is configured to estimate a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the user based on the MAP.
McCombie discloses wherein the processor is configured to estimating a mean arterial pressure (MAP) ([0020]) and estimating a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the object based on the MAP ([0050]; Equations 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon and Peterson in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 

Regarding Claim 22, Kwon and Peterson fail to disclose wherein the estimating the DBP and the SBP comprises calculating a first value and a second value based on the pulse pressure, estimating the DBP based on the MAP and the first value, and estimating the SBP based on the DBP and the second value.
McCombie discloses wherein the estimating the DBP and the SBP comprises calculating a first value (Rdia) and a second value (Rsis) based on the pulse pressure, estimating the DBP based on the MAP and the first value ([0018]), and estimating the SBP based on the DBP and the second value ([0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon and Peterson in (McCombie [0048]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793